Citation Nr: 1447355	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  13-25 085A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1966.  He died in June 1991, and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Los Angeles, California.

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2014.  A transcript of the hearing is of record.  This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

In an August 2014 written submission in VBMS, the appellant filed a request to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  This request has not been adjudicated by the agency of original jurisdiction (AOJ) and is referred for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

On July 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In this case, the appellant withdrew this appeal during the July 2014 hearing, as noted on the record.  See Bd. Hrg. Tr. at 2.  The withdrawal was effective at that time.  See 38 C.F.R. § 20.204.  The appellant's August 2014 written submission has accordingly been referred to the AOJ as a request to reopen the claim.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it dismissed.


ORDER

The appeal is dismissed.



		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


